        Case 7:16-cv-07635-KMK Document 112 Filed 09/07/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DOMINIC M. FRANZA,

                               Plaintiff,

                        v.
                                                                 No. 16-CV-7635 (KMK)
 TINA M. STANFORD; EDWARD M.
 SHARKEY; OTIS CRUZE; SALLY                                               ORDER
 VELASQUEZ-THOMPSON; GAIL
 HALLERDIN; WALTER WILLIAM
 SMITH, JR.,

                               Defendants.

KENNETH M. KARAS, United States District Judge:

       Pro se Plaintiff Dominic M. Franza (“Plaintiff”) brought an Action, pursuant to

42 U.S.C. § 1983, against New York State Board of Parole Chairwoman Tina M. Stanford

(“Stanford”) and Commissioners Edward M. Sharkey (“Sharkey”), Otis Cruze (“Cruze”), Sally

Velasquez-Thompson (“Velasquez-Thompson”), Gail Hallerdin (“Hallerdin”), and Walter

William Smith, Jr. (“Smith”) (collectively, “Defendants”). (See Fourth Am. Compl. (“FAC”)

(Dkt. No. 80).) Plaintiff alleges that Defendants violated his rights under the Fourteenth and

Eight Amendments of the United States Constitution when they determined his eligibility for

parole and evaluated his appeal of that determination based upon an invalidly formulated and

adopted decision-making procedure, 9 NYCRR § 8002.3. (See generally id.) On July 12, 2018,

Defendants filed a Motion to Dismiss. (Dkt. No. 85). On February 5, 2019, the Court issued an

Opinion & Order that granted the Motion to Dismiss, dismissing Plaintiff’s claims with

prejudice. (“Opinion & Order” (Dkt. No. 96).) On February 19, 2019, Plaintiff filed a motion

for reconsideration and his supporting papers. (Dkt. Nos. 98–99.) On April 25, 2019, the Court

denied Plaintiff’s motion for reconsideration. (Dkt. No. 102.) Over two years later, on May 11,
        Case 7:16-cv-07635-KMK Document 112 Filed 09/07/21 Page 2 of 5




2021, Plaintiff filed a second motion for reconsideration and his supporting papers. (Dkt. Nos.

103–04.) On May 25, 2021, Defendants filed an opposition. (Dkt. No. 105.) On June 28, 2021,

the Court denied Plaintiff’s second motion for reconsideration (the “Order.”) (Dkt. No. 107.)

Now before the Court is Plaintiff’s third Motion for Reconsideration (the “Motion”) of the

Court’s Order filed on July 9, 2021, which Defendants opposed on July 19, 2021. (Dkt. Nos.

108–110.) On July 29, 2021, Plaintiff filed a Reply. (Dkt. No. 111.) For the reasons discussed

below, Plaintiff’s Motion is denied.

                                          I. Discussion

       “Motions for reconsideration are governed by Federal Rule of Civil Procedure 59(e) and

Local Civil Rule 6.3, which are meant to ensure the finality of decisions and to prevent the

practice of a losing party examining a decision and then plugging the gaps of a lost motion with

additional matters.” Arthur Glick Truck Sales, Inc. v. Stuphen E. Corp, 965 F. Supp. 2d 402, 404

(S.D.N.Y. 2013) (citation and quotation marks omitted), aff’d, 577 F. App’x 11 (2d Cir. 2014).

The standard for such motions is “strict” and “should not be granted where the moving party

seeks solely to relitigate an issue already decided.” Shrader v. CSX Transp., Inc., 70 F.3d 255,

257 (2d Cir. 1995); see also In re Gen. Motors LLC Ignition Switch Litig., No. 14-MC-2543,

2017 WL 3443623, at *1 (S.D.N.Y. Aug. 9, 2017) (“It is well established that the rules

permitting motions for reconsideration must be narrowly construed and strictly applied so as to

avoid repetitive arguments on issues that have been considered fully by the [c]ourt.” (citation and

quotation marks omitted)). A movant may not “rely upon facts, issues, or arguments that were

previously available but not presented to the court.” Indergit v. Rite Aid Corp., 52 F. Supp. 3d

522, 523 (S.D.N.Y. 2014) (citation omitted). Nor is a motion for reconsideration “the proper

avenue for the submission of new material.” Sys. Mgmt. Arts, Inc. v. Avesta Tech., Inc., 106 F.
         Case 7:16-cv-07635-KMK Document 112 Filed 09/07/21 Page 3 of 5




Supp. 2d 519, 521 (S.D.N.Y. 2000). “Rather, to be entitled to reconsideration, a movant must

demonstrate that the [c]ourt overlooked controlling decisions or factual matters that were put

before it on the underlying motion, which, had they been considered might reasonably have

altered the result reached by the court.” Arthur Glick Truck Sales, 965 F. Supp. 2d at 405

(citation and quotation marks omitted); Shrader, 70 F.3d at 257 (same). In other words, “[a]

motion for reconsideration should be granted only when the [movant] identifies an intervening

change of controlling law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice.” Alvarez v. City of New York, No. 11-CV-5464, 2017 WL 6033425,

at *2 (S.D.N.Y. Dec. 5, 2017) (quoting Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL

Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013)); see also Indergit, 52 F. Supp. 3d at 523.

       Here, Plaintiff has identified no intervening change of controlling law, availability of new

evidence, or need to correct a clear error. See Alvarez, 2017 WL 6033425, at *2. Instead,

Plaintiff reiterates the same arguments that were expressly considered and rejected in the Court’s

Order. (See generally, Order (Dkt. No. 107).) This is the third attempt by Plaintiff to relitigate

the same issues that were resolved by the Court’s Opinion & Order and in the subsequent orders

ruling on his two prior motions for reconsideration. (Dkt. Nos. 96, 102, 107.) Now, Plaintiff

requests reconsideration for a third time because he alleges that the Court improperly analyzed

his second motion for reconsideration under Federal Rule of Civil Procedure 59(e) and Local

Rule 6.3, instead of Federal Rule of Civil Procedure 60(b)(4). (See Dkt. Nos. 103, 109.) But

Plaintiff is mistaken, the Court may “ignore the legal label that a pro se litigant attaches to a

motion and recharacterize the motion in order to place it within a different legal category . . . to

create a better correspondence between the substance of a pro se motion’s claim and its

underlying legal basis.” Castro v. U.S., 540 U.S. 375, 381–82, (2003). Thus, without more,
         Case 7:16-cv-07635-KMK Document 112 Filed 09/07/21 Page 4 of 5




Plaintiff again “seeks solely to relitigate an issue already decided,” Shrader, 70 F.3d at 257,

pointing to no issue that the Court did not expressly consider and no case law or fact that the

Court overlooked, the Motion is denied. See Cyrus v. City of New York, 450 F. App’x 24, 26 (2d

Cir. 2011) (affirming denial of motion for reconsideration where the plaintiff “fail[ed] to point to

any case law or other relevant information that the district court overlooked,” and his arguments

merely “amount[ed] to a disagreement with the district court’s conclusions with respect to the

case law that was already before it”); Bryant v. AB Droit Audiovisuels, No. 07-CV-6395, 2017

WL 2954764, at *2 (S.D.N.Y. July 11, 2017) (“[A] party’s disagreement with a [c]ourt’s

decision is simply not a basis for reconsideration.”); Women’s Integrated Network, Inc. v. U.S.

Specialty Ins. Co., No. 08-CV-10518, 2011 WL 1347001, at *1 (S.D.N.Y. Apr. 4, 2011) (“The

Court will not re-litigate the merits of the underlying dispute on a motion for reconsideration.”),

aff’d, 495 F. App’x 129 (2d Cir. 2012); Grand Crossing, L.P. v. U.S. Underwriters Ins. Co., No.

03-CV-5429, 2008 WL 4525400, at *4 (S.D.N.Y. Oct. 6, 2008) (“Because [the] [p]laintiff[]

present[s] no new factual information or law that requires a different outcome in the underlying

motion, reconsideration is inappropriate.” (citation omitted)); Davidson v. Scully, 172 F. Supp.

2d 458, 464 (S.D.N.Y. 2001) (“Although plaintiff might see this motion as a way to vent his

frustration and point out where he believes the Court erred in its reasoning, that is not the

purpose of a Rule 59(e) motion for reconsideration.”). Even had the Court analyzed Plaintiff’s

second motion for reconsideration under Federal Rule of Civil Procedure 60(b)(4), the result

would have been the same given that Plaintiff’s arguments are wholly conclusory, the arguments

raised in the prior two motions for reconsideration were addressed previously by the Court when

it denied both of them, see Dkt. Nos. 102, 107, and while there is not a specific deadline to file a

Rule 60(b)(4) motion, it still must be filed within a “reasonable time.” FED. R. CIV. P. 60.
         Case 7:16-cv-07635-KMK Document 112 Filed 09/07/21 Page 5 of 5




Further, Plaintiff offers no explanation as to why he filed his May 11, 2021 motion over two

years after the Court issued its February 5, 2019 Opinion & Order. (See Dkt. No. 104.)

                                          II. Conclusion

       For the foregoing reasons, the Plaintiff’s third Motion for Reconsideration is denied. The

Clerk of Court is respectfully directed to terminate the pending Motion and mail a copy of this

Order to Plaintiff at the address listed on the docket. (Dkt. No. 108.)

SO ORDERED.

DATED:         September 7, 2021
               White Plains, New York
                                                      ____________________________________
_                                                     KENNETH M. KARAS
                                                      UNITED STATES DISTRICT JUDGE
